                      IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO

 JUAN FRANCISCO QUINTANILLA, JR.,

               Plaintiff,

        v.                                             CIV. NO. 2:20-01264-KRS

 ANDREW SAUL,
 Commissioner of Social Security,

               Defendant.


                                           ORDER

       On consideration of Defendant’s Unopposed Motion for Remand to Agency pursuant to

Sentence Four of 42 U.S.C. § 405(g) (ECF No. 25), the Court hereby REVERSES the

Commissioner’s decision in this matter under sentence four of 42 U.S.C. § 405(g), and

REMANDS the case to the Commissioner for further administrative proceedings.




                                            __________________________________
                                            KEVIN R. SWEAZEA
                                            UNITED STATES MAGISTRATE JUDGE
Submitted by:

       FRED J. FEDERICI
       Acting United States Attorney

       /s/ M. Thayne Warner
       M. THAYNE WARNER
       Special Assistant United States Attorney
       Office of the General Counsel
       Social Security Administration
       1961 Stout Street, Suite 4169
       Denver, CO 80294-4003
       303.844.7237
       thayne.warner@ssa.gov

       ATTORNEYS FOR DEFENDANT

Approved by:

       /s/ Jaime F. Rubin 1
       JAIME F. RUBIN, Esq.
       Jaime F. Rubin, LLC
       P.O. Drawer 151
       Truth or Consequences, NM 87901
       Phone: (575) 894-3031
       Fax: (575) 894-3282
       jrubin@zianet.com

       ATTORNEY FOR PLAINTIFF




1
  On July 6, 2021, by email message, Mr. Rubin authorized Mr. Warner to electronically sign
this proposed order on his behalf.
